DETAILED ACTION

Response to Amendment
The Amendment filed 1/28/2021 has been entered. Claims 1-10 remain pending in the application. Claims 4-6 were withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
a rotary drive mechanism in claim 1;
a reciprocating drive mechanism that reciprocates the cutter roll along the rotation axis of the roll core so that the reinforcing fiber yarn can obliquely approach the cutter roll from a circumferential direction of the nip roll in claim 1;
guides in claim 1, line 13;
any device that performs the controlling required by claims 2 and 3;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
rotary drive mechanism in claim 1 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “rotary drive”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “rotary drive” preceding the generic placeholder describes the function, not the structure, of the mechanism)
reciprocating drive mechanism in claim 1 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “reciprocating”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “reciprocating drive” preceding the generic placeholder describes the function, not the structure, of the mechanism)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, “a rotary drive mechanism” is considered failing to comply with the written description requirement. As the specification fails to disclose what structure is required for the rotary drive mechanism. Is it a motor or a hand crank?
Regarding claim 1, “a reciprocating drive mechanism” is considered failing to comply with the written description requirement. As the specification fails to disclose what structure is required for the reciprocating drive mechanism. Is it a motor power part or a manual tool?

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “on a circumference of a roll core having a center axis coinciding with a rotation axis of the roll core and a nip roll provided in parallel with the rotation axis of the roll core, to feed a reinforcing fiber yam to be continuously cut between the nip roll and the cutter roll, further comprising a rotary drive mechanism” is indefinite. It is unclear what part is referring includes the other parts. For example does one or more disk or the roll core has the center axis? Does the center axis coinciding with a rotation axis of roll core only or with a rotation axis of roll core and a nip roll? Examiner suggest rewrite the claims to “on a circumference of a roll core, the roll core having a center axis, the center axis coinciding with a rotation axis of the roll core and the device also comprising a nip roll … , the nip roll to feed a reinforcing yarn…, the device further comprising a rotary drive mechanism”.

Regarding claim 1, since a reciprocating drive mechanism is treated under 112f, it is unclear what structure is required for the reciprocating drive mechanism. For examination anything that reciprocate the cutter roll is considered as a reciprocating drive mechanism.
Regarding clam 1, “further comprising a rotary drive mechanism that rotates the cutter roll and at least one of:” is indefinite. It is unclear what is modified by “at least one of” at the end of the preamble? Does the rotary drive rotate two things, or does the device further comprising the rotary drive mechanism and a second thing?
Claim 1 recites the limitation "the rotation axis of the nip roll" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what rotation axis “the rotation axis” is referring to.
Regarding claim 1, “a pair of first traverse rolls or guides” is indefinite. It is unclear what weight should be given to the limitation. Does the claim require a pair of traverse rolls/a pair of traverse guides or a pair of traverse rolls/any kinds of guides (i.e. is the guide just a replacement word for roll or different kind of structure)? 
Regarding claim 1, “moving in a left and right direction” is indefinite. It is unclear if the traverse rolls moving in any left and right direction perpendicular to an axis parallel to the rotation axis or the left and right direction along an axis parallel to the rotation axis. 
Regarding claim 2, it is unclear if the applicant requires both reciprocating drive mechanism and the traverse guide have the same control/controller or that each of the 
Regarding claim 9, “a rotation axis of the nip roll” is indefinite. It is unclear is the same rotation axis in claim 1 or an additional rotation axis. 
Regarding claim 10, “the reinforcing fiber yarn led by the traverse guide is fixed to keep a predetermined angle between the traverse guide and the nip roll” is indefinite. It is unclear if the applicant mean to claim the reinforcing fiber yarn is fixed or that the traverse guide is fixed. If the yarn is fixed, it is unclear whether a structure that fixes the yarn is being claimed, or whether the claim merely is intended to read on yarn that is fixed by an unclaimed structure. If the guide is fixed, claim 1 requires the traverse guide to regulate in a left and right direction for the yarn, it is unclear how the traverse guide is also fixed in claim 10 to keep a predetermined angle. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim Examiner notes that since the reinforcing fiber yarn is not part of the device, therefore claiming further details of the fiber yarn does not further limitation the device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gamble (US 3768356) in view of Nielsen (US 4885964).
Regarding claim 1, Gamble teaches a device for manufacturing a chopped fiber bundle (see Figure 1) comprising 
a cutter roll (34, 39) provided with one or more disk blades (39) on a circumference of a roll core (34) having a center axis coinciding with a rotation axis of the roll core (see Figure 4) and a nip roll (12) provided in parallel with the rotation axis of the roll core (see Figure 2), to feed a reinforcing fiber yarn to be continuously cut between the nip roll and the cutter roll (see Figure 4), further comprising a rotary drive mechanism (15) that rotates the cutter roll,

Gamble fails to teach at least one of a reciprocating drive mechanism that reciprocates the cutter roll along the rotation axis of the roll core; and a traverse guide running approximately parallel to the rotation axis of the nip roll or the cutter roller and traverses the reinforcing fiber yarn along the rotation axis of the roll core so that the reinforcing fiber yarn is led between the cutter roll and the nip roll, wherein the traverse guide comprises a pair of first traverse rolls or fixed guides and a second traverse roll, the first traverse rolls or the fixed guides tuck the reinforcing fiber yam while moving in a left and right direction to regulate the positioning of the reinforcing fiber yarn in a left and right direction, and the second traverse roll leads the reinforcing fiber yarn on the second traverse roll onto a surface of the nip roll.
Nielsen teaches a roller cutter (12) device including a reciprocating device mechanism (because the specification of the application does not provide the details of the reciprocating device mechanism, since 72 of Nielsen moves the cutter roll left and right along the rotational axis, it is considered a reciprocating mechanism, see Figures 2-3) that reciprocated the cutter roll along the rotation axis of the core (see Figure 3), the purpose of moving the cutter roll along the rotation axis is to reduce wear on one side of the cutter, col. 4, line 67- col. 5 line 12, see Figures 3). Although the Nielsen teaches cutting webbing stripes and not yarn pieces, the 
It would have been obvious to one of ordinary skill in the art to modify the device of Gamble to change floating the cutter roller and the nip roller arrangement into shear type adjustable the cutter roller and the nip roller arrangement, as taught by Nielsen. As one of ordinary skill in the art understand that shear cutting using a disk blade against an anvil creates a better cut than a floating disk cutter on the nip roller. In order to compensate the wear of the modified shear cutting of the disk, the reciprocating drive mechanism would also be added to the device. Examiner notes that since that the device of Gamble already performed the function of the reinforcing fiber yarn obliquely approach the cutter roll from a circumferential direction of the nip roll, adding the reciprocating drive does not hinders that function, therefore the modified device with the reciprocating drive mechanism is also considered to performed the function. Examiner further notes that since claim 1 only requires at least one of a reciprocating drive mechanism or a traverse guide, modified Gamble is considered to teach the limitations of claim 1.
Regarding claim 8, modified Gamble further teaches steps of: feeding the reinforcing fiber yarn (the tow 22 is considered as a reinforcing fiber yarn) to be continuously cut between the nip roll and the cutter roll while rotating the cutter roll (see Figures 1-3 of Gamble); and reciprocating the cutter roll along the rotation axis of the roll core (as modified in claim 1, see Figure 3 of Nielsen).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gamble (US 3768356) in view of Nielsen (US 4885964) and in further view of Arterburn (US 5970837).
Regarding claim 7, modified Gamble further teaches the reinforcing fiber yarn being cut is polyester or acrylic (col. 1 lines 4-17 of Gamble). 
Modified Gamble only fails to disclose that the work material being cut is a carbon fiber yarn.
Arterburn teaches a roll cutter (40) used for cutting a carbon fiber yarn into small pieces (col. 15 lines 48-57).
As disclosed by Arterburn, it is old and well known in the art to cut a carbon fiber yarn into small pieces (col. 15 lines 48-57), therefore it would have been obvious to one of ordinary skill in the art to modify the device of modified Gamble to cut a carbon fiber yarn of Arterburn, as one of ordinary skill in the art understand that the type of material being cut into small pieces depends on what the needs of the end user. 

Response to Arguments
Applicant's arguments filed 10/01/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that the combination of Gamble and Nielsen is done for a different reason the applicant, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Examiner notes in the teaching of 

Claims Not Subject to Prior Art Rejection
Patentability for claims 2-3 and 9-10 cannot be determined at this time due to the 112b issues. Currently there are no art rejections for claims 2-3 and 9-10, since amendments to overcome the 112b issue can change the scope of the invention for claims 2-3 and 9-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/19/2020
                                                                                                                                                                                              



/EVAN H MACFARLANE/Examiner, Art Unit 3724